Citation Nr: 0612917	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation greater than 
20 percent for diabetes mellitus with diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to December 
1972 and from June 1977 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

The veteran's diabetes does not require regulation of 
activities.  


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 20 
percent for diabetes mellitus with diabetic retinopathy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.120, Diagnostic Code (DC) 7913 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected diabetes with diabetic retinopathy, 
currently evaluated as 20 percent disabling under Diagnostic 
Code (DC) 7913, diabetes mellitus.  38 C.F.R. § 4.120.  

Under DC 7913, a 20 percent rating is warranted when the 
diabetes requires insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted when the diabetes requires insulin, a 
restricted diet, and regulation of activities.  

The veteran testified at his November 2005 Decision Review 
Officer (DRO) hearing that he takes 70 units of insulin every 
night.  VA medical records show that the veteran is 
prescribed with Lantus (insulin), Metformin, and Actos to 
control his diabetes.  

The veteran is also on a restricted diet.  In November 2002, 
a VA dietitian gave the veteran written and verbal 
instructions regarding a 1800 calorie per day diet that was 
low in fat and cholesterol.  In February 2003, a VA dietitian 
recommended the same diet and provided the veteran with 
sample menus.  The dietitian also instructed the veteran to 
increase his water intake to a minimum of 64 ounces per day.  
In November 2003, the same diet was reiterated and the 
dietitian recommended that he decrease his sodium intake as 
well.  

VA treatment records indicate that the veteran's diabetes is 
poorly controlled, partially because the veteran does not 
adhere to his restricted diet.  A May 2003 VA diabetes 
examination stated that even though he did not follow his 
diet, his diabetes improved after changing medications.  

While the veteran does meet two criteria for a 40 percent 
evaluation (required insulin and a restricted diet), he does 
not meet the third criteria because he does not have to 
regulate his activities.  For the purposes of rating 
diabetes, "regulation of activities" means avoidance of 
strenuous occupational and recreational activities.  
38 C.F.R. § 4.120, DC 7913.  At his November 2005 DRO 
hearing, the veteran testified that his doctor had not 
restricted any of his activities.  

In previous correspondence, the veteran asserted that his 
doctors advised him to regulate his activities at work.  
However, there is no evidence of record that the veteran was 
advised to regulate his activities.  In fact, in November 
2003, a VA physician recommended that he veteran increase his 
physical activity to lose weight.  The doctor recommended 30 
minutes of exercise three days per week.  

VA treatment records show that the veteran is usually capable 
of exercising.  An April 2004 VA clinic note indicated that 
the veteran exercised at a fitness center.  In December 2004, 
the veteran reported to Dr. C. B., a private practitioner, 
that he experienced more dyspnea on exertion with strenuous 
activity, but that he could walk on a treadmill for 45 
minutes without shortness of breath.  In March 2005, he 
reported to Dr. C. B. that he was using an exercise ball.  In 
September 2005, the veteran reported riding a bike for 30 to 
45 minutes each day.  In April 2003, the veteran reported 
being unable to exercise due to right foot pain.  

There is no medical evidence of record that recommends the 
veteran avoid strenuous occupational and recreational 
activities.  In June 2002, the veteran reported to Dr. C. H., 
a private practitioner, that his job was stressful.  In the 
veteran's opinion, work-related stress aggravated his blood 
glucose levels.  Dr. C. H. did not instruct the veteran to 
avoid strenuous occupational activities.  In October 2002, 
Dr. C. H. suggested that the veteran's stress at work 
intervenes with optimal management of his diabetes, but the 
doctor did not tell the veteran to avoid any particular 
activities at work, providing evidence against this claim.  

The veteran receives VA mental care for his feelings of 
stress and anxiety.  The veteran also receives VA treatment 
for sleep apnea.  In November 2003, a VA mental health 
progress note indicates that the veteran's sleep apnea 
treatments might help reduce his anxiety at work.  The 
veteran was seen by VA mental health care providers 
throughout 2004 to help him address and reduce feelings of 
anxiety due to his stressful job.  In January 2004, a mental 
health professional instructed the veteran to eat lunch at 
work instead of skipping meals.  In a July 2004 mental health 
progress report, the veteran reported that he was trying to 
reduce stress at work.  However, he was not instructed to 
regulate his activities at work.  Even if the mental health 
care provider did instruct him to regulate his work 
activities, it would be to reduce his stress and anxiety as 
opposed to being a result of his diabetes.  

Dr. C. B. noted in September 2005 that his work stress was 
playing a role in his medical problems and referred the 
veteran to a mental health processional.  However, Dr. C. B. 
did not instruct the veteran to regulate his activities at 
work.  

Overall, the medical evidence of records shows that the 
veteran's care providers instructed him to increase his level 
of physical activity in order to lose weight.  The veteran's 
activities are not regulated.  The Board finds the facts and 
examinations cited above to be entitled to great probative 
weight and provide, overall, evidence against the claim.  The 
Board finds that the veteran does not meet the criteria for a 
40 percent evaluation under DC 7913.  Therefore, the 
preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

With regards to the veteran's claim for diabetic retinopathy, 
the veteran was diagnosed with early nonproliferative 
diabetic retinopathy in both eyes by Dr. N. M. in June 2005.  
The veteran underwent a VA eye examination in May 2004.  The 
veteran's uncorrected vision in his right eye was 20/60 
(near) and 20/30-1 (far).  In his left eye, his uncorrected 
vision was 20/50-1(near) and 20/30+ 1(far).  His vision is 
corrected to 20/20-1 near and far in his right eye and 20/20 
(near) and 20/20-1 (far) in his left eye.  He has no 
diplopia.  His left eye is free of visual field defects.  
However, his right field shows static misses in the pattern 
of an early scotoma.  His external examination was normal and 
his slit lamp examination was clear.  Funduscopic examination 
revealed no diabetic retinopathy.  Diagnoses were: glaucoma, 
open angle type, not controlled; diabetes mellitus without 
retinopathy; and refractive error and presbyopia.  A June 
2003 VA eye examination diagnosed the veteran with mild 
background diabetic retinopathy and showed the same corrected 
and uncorrected vision as the May 2004 examination.  

The Board has considered that compensable complications of 
diabetes are to be evaluated separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1).  In this regard, the Board notes that the veteran 
has also been diagnosed with diabetic retinopathy, for which 
he does not receive a separate disability rating.  

Diabetic retinopathy may be rated by analogy to retinitis 
under Diagnostic Code 6006.  See 38 C.F.R. § 4.20.  Chronic 
retinitis is evaluated from 10 percent to 100 percent on the 
basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  The minimum evaluation during active 
pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6006.  

Since the veteran's corrected vision is 20/20, and there is 
no record of impairment of field vision, the veteran could 
not receive a compensable evaluation under DC 6006 at this 
time.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 40 percent 
evaluation have not been met at any time to warrant a staged 
rating.  Simply stated, the Board does not find evidence that 
the veteran's disability evaluation should be increased for 
any separate period based on the facts found during the 
appeal period.  The evidence of record from the day the 
veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2004, May 2003, and March 2002, as well as 
information provided in the January 2006 supplemental 
statement of the case (SSOC), and May 2003 statement of the 
case (SOC), the RO advised the veteran of the evidence needed 
to substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  In addition, the January 2006 SSOC and May 2003 
SOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the May 2002 adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
March 2002 VCAA letter does not specifically ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. Id. at 120-21.  However, the January 2004 VCAA 
letter did make the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
March 2002 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with 
notice of what type of information and evidence was 
needed to substantiate his claim for an increased 
rating, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal until 
March 2006, when VA sent him a letter describing these 
two elements in detail.  Despite the untimely notice 
provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must 
consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concluded that 
the preponderance of the evidence is against the 
appellant's claim for an increased rating, any questions 
as to the appropriate disability rating or effective 
date to be assigned are rendered moot.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  The Board is also satisfied as to 
compliance with its instructions from the January 2005 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

ORDER


An initial disability evaluation greater than 20 percent for 
diabetes mellitus, type II, with diabetic retinopathy, is 
denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


